         Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 1 of 17



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                              ENTERED
                                                                                                07/12/2019
In re:                                        §
                                              §
ALVIN SMOKED MEATS & EATS,                    §      Case No. 18-36657
LLC,                                          §      Chapter 11
                                              §
         Debtor.                              §


                SECOND STIPULATION AND ORDER (A) AUTHORIZING
                  DEBTOR’S INTERIM USE OF CASH COLLATERAL,
                   (B) PROVIDING ADEQUATE PROTECTION, AND
                          (C) GRANTING RELATED RELIEF

         This stipulation and consent order (the “Stipulation”) is made as of July 11, 2019 by and

between Alvin Smoked Meats & Eats, LLC, debtor and debtor-in-possession (the “Debtor”) and

Kapitus Servicing, Inc. (f/k/a Colonial Funding Network, Inc.) as servicing agent for Berkman

Funding, LLC d/b/a Berkman Financial (“Kapitus”, and together with the Debtor, the “Parties”).

                                           RECITALS

         A.     On November 30, 2018 (the “Petition Date”) the Debtor filed with this Court a

voluntary petition for relief under chapter 11 of title 11, United States Code, 11 U.S.C. §§ 101 et

seq. (the “Bankruptcy Code”). Pursuant to Bankruptcy Code §§ 1107 and 1108, the Debtor has

retained possession of its assets and continued the operation and management of its business.

         B.     No trustee, examiner or statutory committee of unsecured creditors (a “Creditors

Committee”) has been appointed in this case pursuant to Bankruptcy Code § 1102.

         C.     This Court has jurisdiction over these proceedings and over the persons and

property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334. This is a core proceeding under

28 U.S.C. § 157(b).

         D.     As of the Petition Date, the Debtor and Kapitus were parties to certain Revenue
        Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 2 of 17



Based Factoring RBF/ACH Agreements dated April 12, 2017 (“RBF Agreement”) pursuant to

which Kapitus provided $44,600 for the purchase of $64,224.00 in receivables of the Debtor. As

of the Petition Date, the Debtor owes Kapitus the amount of $46,184.50 which includes the

following: principal $41,994.00 plus attorney’s fees of $3,300 plus interest at six percent (6%)

from July 25, 2018 to November 30, 2018 of $890.50.

       E.      Kapitus also asserts an ownership interest in the receivables per the RBF

Agreements. The Debtor’s obligations under the RBF Agreement were collateralized by among

other things Security Agreements and Guaranties by and between Debtor, Kapitus, and Mohmmed

Ehasan Kabir, as guarantor, dated April 12, 2017 (the “Security and Guaranty Agreement”);

UCC-1 Financing Statement filed on April 13, 2017 with the Texas Secretary of State, File Number

170012624285, by CT Corporation System, as representative (the “UCC-1” and together with the

RBF Agreements and the Security and Guaranty Agreements, the “Existing Agreements”).

       F.      The Debtor admits, stipulates and agrees that, as of the Petition Date, the Debtor

was indebted to Kapitus in the amount of $46,184.50 which includes the following: principal in

the amount of $41,994.00 plus attorney’s fees of $3,300 plus interest at six percent (6%) from July

25, 2018 to November 30, 2018 of $890.50 (the “Pre-Petition Debt”).

       G.      The Debtor admits, stipulates and agrees that the Pre-Petition Debt is secured by a

first priority, valid, binding, perfected and enforceable liens and security interests (the “Pre-

Petition Liens”) granted by the Debtor on all of the Debtor’s personal property including all

accounts, chattel paper, cash (whether under control of the Debtor or a third party), deposit

accounts, documents, equipment, general intangibles, instruments, inventory, and investment

property, whether obtained prior to, on or after the Petition Date (the “Pre-Petition Collateral”).

       H.      The Debtor agrees and acknowledges that as of the Petition Date, there were no



                                                 2
        Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 3 of 17



offsets, defenses, challenges, claims, or counterclaims of any kind or nature to any portion of the

Pre-Petition Debt, and no portion of the Pre-Petition Debt is subject to avoidance,

recharacterization, or subordination (contractual, equitable or otherwise) pursuant to the

Bankruptcy Code or applicable non-bankruptcy law.

       I.      The Debtor agrees and acknowledges that all of, inter alia, the receivables and cash

proceeds generated from the operation of the Debtor’s business, and the Debtor’s inventory,

constitutes income, proceeds, products, rents, and/or profits of the Pre-Petition Collateral and

constitutes “cash collateral” within the meaning of Bankruptcy Code § 363(a) (collectively, the

“Cash Collateral”).

       J.      The Debtor and Kapitus further agree that Kapitus has a first priority perfected lien

and security interest in the Cash Collateral in accordance with Bankruptcy Code §§ 361, 363(a)

and 552(b).

       K.      Pursuant to Bankruptcy Code § 363(c)(3), the Debtor requires the consent of the

Kapitus or an Order of the Bankruptcy Court to use the Cash Collateral.

       L.      The Debtor cannot meet its ordinary operating expenses or maintain and preserve

its business as a going concern business without the use of the Cash Collateral.

       M.      The Debtor reasonably believes that the value of Debtor’s estate will be maximized

by the continuation of Debtor as a going concern business, and the use of Cash Collateral is

essential to the continuation of operations.

       N.      Kapitus is entitled to receive certain adequate protection in respect of the Debtor’s

use of the Pre-Petition Collateral to compensate for any decline in the value thereof resulting from

(a) the use of the Cash Collateral, and (b) the use, sale, lease, or depreciation or other diminution

in value of the Pre-Petition Collateral (the amount of any such diminution being referred to



                                                 3
        Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 4 of 17



hereinafter as the “Adequate Protection Obligations”).

       O.      The terms for the Debtor’s use of Cash Collateral have been negotiated in good

faith and at arm’s length, and reflect the Debtor’s exercise of prudent business judgment.

       P.      On December 14, 2018, this Court entered the original Stipulation and Order (A)

Authorizing Debtor’s Interim Use of Cash Collateral, (B) Providing Adequate Protection, and (C)

Granting Related Relief [ECF 38] (the “Original Cash Collateral Order”). The Original Cash

Collateral Order remains in full force and effect and all terms are incorporated herein by reference.

       Q.      On or about April 1, 2019, the Debtor and Kapitus agreed to continue making

monthly adequate protection payments for each month following those adequate protection

payments already approved in the Original Cash Collateral Order. The Debtor and Kapitus

intended to file a stipulation and order to approve the additional adequate protection payments

beyond the payments already approved in the Original Cash Collateral Order; however, in

connection with the preparation of this stipulation and order, the Parties realized that they did not

file another stipulation and order. The Parties seek to ratify and approve the monthly adequate

protection payments that have been made by the Debtor to Kapitus following those already

approved in the Original Cash Collateral Order (i.e., the payments made on May 1, 2019; June 1,

2019 and July 1, 2019).

       NOW, THEREFORE, in consideration of their covenants and mutual promises, the

Parties hereby stipulate and agree as follows:

                                         STIPULATION

       1.      Incorporation of Recitals. The foregoing recitals are hereby incorporated by this

reference and made a part of this Stipulation.

       2.      Effectiveness of Stipulation. This Stipulation shall be immediately effective upon



                                                 4
        Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 5 of 17



entry by the Bankruptcy Court of an Order approving the same retroactive to the Petition Date.

        3.      Authorization to Use Cash Collateral. Subject to the terms and conditions of this

Stipulation, pursuant to Bankruptcy Code § 363(c)(2), the Debtor is authorized to use the Cash

Collateral during the period from the Petition Date through the earlier of October 1, 2019 or the

Termination Date (defined below). The Debtor shall maintain the Cash Collateral in the same

level that existed prepetition and not allow Cash Collateral to diminish.

        4.      Adequate Protection Payments. As adequate protection for the Debtor’s use of Cash

Collateral, on or before the first (1st) day of each month, the Debtor shall pay to Kapitus the regular

monthly payment of SEVEN HUNDRED FIFTY DOLLARS ($750.00) commencing on January

1, 2019 and payable only upon approval of this Stipulation. These payments shall continue on the

first of the month thereafter until the earlier of (i) confirmation of a chapter 11 plan, (ii) October

1, 2019 and (iii) the Termination Date. These adequate protection payments shall be applied to

the Debtor’s obligations to Kapitus in accordance with the Existing Agreements or as may be

determined by Kapitus in its sole discretion. All payments by Debtor to Kapitus shall be remitted

via ACH payment. The Debtor shall provide Kapitus with a voided check and written authorization

allowing Kapitus to ACH debit from the account set forth on the voided check in accordance with

the payment schedule set forth herein and with respect to any future adequate protection payments

to which Kapitus and Debtor may agree and approved by this Court. The adequate protection

payments made by the Debtor to Kapitus following those already approved in the Original Cash

Collateral Order (i.e., the payments made on May 1, 2019; June 1, 2019 and July 1, 2019) are

hereby ratified and approved.

        5.      Adequate Protection Liens. As adequate protection for any diminution in value of

the Kapitus’s interests in the Pre-Petition Collateral and post-petition interest, costs and fees (Post-



                                                   5
        Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 6 of 17



petition Indebtedness”), and as security of the Post-petition Indebtedness, and to the extent that the

Cash Collateral is utilized by the Debtor, for the purposes of providing adequate protection within

the meaning of Bankruptcy Code §§ 361 and 363, Kapitus is hereby granted (effective and

perfected as of the Petition Date and without the necessity of the execution, recording or filing of

mortgages, security agreements, pledge agreements, deposit control agreements, financing

statements or other documents) valid and perfected replacement security interests in, and liens on

(the “Adequate Protection Liens”), the same type of post-petition assets in which Kapitus held

valid and perfected liens prior to the Petition Date, and all cash or other proceeds generated post-

petition by the Pre-Petition Collateral (the “Collateral”) to the same extent, validity and priority

as existed on the Pre-Petition Collateral. The Adequate Protection Liens shall constitute perfected

liens on all of the Collateral as to which Kapitus held a valid and perfected lien as of the Petition

Date to the same extent, validity and priority as existed on the Pre-Petition Collateral. Kapitus’s

liens against the Debtor’s Cash Collateral shall extend to any account holding such Cash Collateral,

regardless of whether Kapitus has control over such account, and encumbers any Cash Collateral

held in debtor-in-possession accounts required by applicable law.

       6.      Extent of Adequate Protection Liens. The Adequate Protection Liens shall be

enforceable against the Debtor, its estate and any successors thereto, including without limitation,

any trustee or other estate representative appointed in this case, or any case under chapter 7 of the

Bankruptcy Code upon the conversion or dismissal of this chapter 11 case, or in any other

proceedings superseding or related to any of the foregoing (collectively, the “Successor Case”) to

the same extent, validity and priority as existed on the Pre-Petition Collateral. Except as provided

herein, the Pre-Petition Liens and Adequate Protection Liens shall not be made subject to or pari

passu with any lien or security interest hereafter granted in this case or any Successor Case, and



                                                  6
        Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 7 of 17



shall be valid and enforceable upon the dismissal of this case or any Successor Case, to the same

extent, validity and priority as existed on the Pre-Petition Collateral. The Adequate Protection

Liens shall not be subject to Bankruptcy Code § 549. To the extent that there are insufficient

assets to satisfy the amount owed under the Adequate Protection Liens from other sources, the

Adequate Protection Liens shall extend to the proceeds of avoidance actions under chapter 5 of the

Bankruptcy Code.

       7.      Perfection of Adequate Protection Liens. This Stipulation shall be sufficient and

conclusive evidence of the validity, perfection, and priority of the Adequate Protection Liens,

without the necessity of filing or recording any mortgage, financing statement or other instrument

or document which may otherwise be required under the law or regulation of any jurisdiction or

the taking of any other action to validate or perfect (in accordance with applicable law) the

Adequate Protection Liens, or to effect the priorities acknowledged and/or granted herein. The

Debtor is authorized and directed to execute and deliver promptly to Kapitus any such mortgage,

financing statement or other instrument or document as Kapitus may reasonably request. Kapitus

may file photocopies of this Stipulation as a financing statement or mortgage with any filing or

recording office or with any registry of deeds or similar office, in addition to or in lieu of such

financing statement, notices of lien, mortgage or similar instrument.

       8.      Adequate Protection Superpriority Claims. As further adequate protection for the

Debtor’s Adequate Protection Obligations, Kapitus is granted as and to the extent provided by

Bankruptcy Code §§ 503(b), 507(a) and 507(b), allowed superpriority administrative expense

claims in this chapter 11 case and any Successor Cases in the amount of the Adequate Protection

Obligations and to the same extent, validity and priority as existed on the Pre-Petition Collateral

(the “Adequate Protection Superpriority Claims”), subject to the Carve-Out in paragraph 16



                                                7
          Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 8 of 17



hereof.

          9.    Priority of Adequate Protection Superpriority Claims. The Adequate Protection

Superpriority Claims shall have priority over all other administrative expense claims and

unsecured claims against the Debtor’s estate, now existing or hereafter arising, of any kind or

nature whatsoever, including, without limitation, administrative expenses of the kind specified in

or ordered pursuant to Bankruptcy Code §§ 326, 328, 330, 331, 364, 365, 503(a), 506(c), 507(a),

507(b), and 546(d) (to the extent permitted by law), subject to the Carve-Out in paragraph 16

hereof, to the same extent, validity and priority as existed on the Pre-Petition Collateral.

          10.   No § 506(c) Surcharge. The Debtor acknowledges that it has hereby waived the

right to surcharge all Collateral, including but not limited to the Cash Collateral, under § 506(c) of

the Bankruptcy Code.

          11.   Modification of Automatic Stay. The automatic stay under Bankruptcy Code

§ 362(a) is hereby modified as necessary to effectuate all of the terms and provisions of this

Stipulation, including, without limitation, to: (a) permit the Debtor to grant the Adequate

Protection Liens and Adequate Protection Superpriority Claims and to make the Adequate

Protection Payments; (b) permit the Debtor to perform such acts as Kapitus may request in its

reasonable discretion to assure the perfection and priority of the liens granted herein; and

(c) authorize the Debtor to take any other actions to effectuate the terms of this Stipulation,

provided, however, any stay relief with respect to the exercise of remedies shall be in accordance

with such provisions below or as otherwise ordered by the Court.

          12.   Debtor’s Obligations. The Debtor shall:

                (a)    Utilize Cash Collateral to pay only the Debtor’s normal and regular

                       expenses of the operation of its business;



                                                  8
         Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 9 of 17



                (b)     Maintain all insurance policies required to conduct its business, including

                        without limitation, general liability insurance, and obtain such additional

                        insurance in the amount as is appropriate for the business in which the

                        Debtor is engaged, naming Kapitus as loss payees, certificate holders and

                        as additional insureds on all policies. The Debtor shall provide Kapitus with

                        proof of all such coverage, as well as prompt notification of any change in

                        such coverage which may hereafter occur;

                (c)     Upon two business days’ notice from Kapitus to Debtor’s counsel, the

                        Debtor shall provide Kapitus and its representatives, employees, experts or

                        consultants reasonable access during normal business hours to the business

                        offices of the Debtor to enable such individuals to conduct an examination

                        of the Collateral and for inspecting and copying the Debtor’s business

                        records; and

         (d)            All third party guaranties shall continue to guarantee and collateralize to

                        Kapitus all post-petition use of the Cash Collateral by the Debtor, and such

                        guarantors hereby consent to the entry of this Stipulation.

         13.    Disposition of Collateral. The Debtor shall maintain, safeguard, and protect and

shall not sell, transfer, lease, encumber or otherwise dispose of, or allow the disposal of, any

portion of the Collateral outside of the ordinary course of its business without further Order of the

Court.

         14.    Events of Default. The occurrence of any of the following events, unless waived by

Kapitus in writing, shall constitute an event of default, albeit as to ¶14(a), (c), (d), or (e) only, such

occurrence shall not be an event of default unless such event of default is not cured after seven



                                                    9
       Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 10 of 17



days’ written notice to the Debtor and its counsel at their addresses listed below (collectively, the

“Events of Default”):

               (a)      The failure by the Debtor to perform, in any material respect, any of the

                        terms, provisions, conditions, covenants, or obligations under this

                        Stipulation or the Existing Agreements (except as may be modified by this

                        Stipulation);

               (b)      The entry of an order by the Court granting any other party (i.e. not the

                        Parties hereto) relief from or modifying the automatic stay under

                        Bankruptcy Code § 362(a); except for a modification or lifting of the

                        automatic stay to allow an over-secured creditor or equipment lessor with a

                        lien on equipment from foreclosing or otherwise removing such equipment;

               (c)      Dismissal of this chapter 11 case or conversion of this chapter 11 case to a

                        chapter 7 case, or appointment of a chapter 11 trustee or examiner, or other

                        responsible person;

               (d)      A material default by the Debtor in reporting financial or operational

                        information as and when required under this Stipulation, the Existing

                        Agreements, or the Local Bankruptcy Rules of the Southern District of

                        Texas; and/or

               (e)      The Debtor’s failure to timely pay all necessary use and occupancy

                        expenses during the post-petition period.

       15.     Rights and Remedies upon Termination Date. Unless otherwise agreed to in writing

by Kapitus, after the earlier of the occurrence of: (i) October 2, 2019 and: (ii) an Event of Default

(in the event of the occurrence of an event set forth in ¶14(b) herein) or an uncured Event of Default



                                                 10
       Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 11 of 17



(in the event of the occurrence of an event set forth in as to ¶14(a), (c), (d), or (e) herein) (the

earlier of such date specified in ¶15(i) and ¶15(ii) herein shall be the “Termination Date”): (a)

Debtor’s right to use Cash Collateral shall be immediately terminated, (b) the automatic stay as to

Kapitus’s Collateral shall be immediately vacated, and (c) the Kapitus may immediately exercise

any and all rights and remedies permitted by applicable law to enforce their liens and security

interests in and to the Collateral to the same extent, validity and priority as existed on the Pre-

Petition Collateral, (y) in the event of an Event of Default set forth in ¶14(b) herein, without further

order of the Court, and (z) in the event of an Event of Default set forth in ¶14(a), (c), (d), or (e)

herein, by settling an order granting such relief, together with an affidavit of default, on five

business days’ notice upon Debtor’s counsel, the Office of the United States Trustee and any

person or entity filing a notice of appearance in the Debtor’s case, during which time the Debtor

may counter-settle an order permitting further use of Cash Collateral or the continuance of the

automatic stay. Notwithstanding any terms to the contrary contained herein, the Debtor shall be

entitled to cure a default under ¶14(a), (c), (d), or (e) only two times and upon a third default,

Kapitus may exercise all available rights and remedies.

       16.     Carve Out. The Adequate Protection Liens and the Adequate Protection

Superpriority Claims shall be subordinate solely to the following (together, the “Carve Out”):

(a) fees under 28 U.S.C. § 1930 and 31 U.S.C. § 3717, and (b) the costs of administrative expenses

not to exceed $7,500.00 in the aggregate that are permitted to be incurred by any chapter 7 trustee

in the event of a conversion of the Debtor’s chapter 11 case pursuant to Bankruptcy Code § 1112.

       17.     Budget: As a condition to use Cash Collateral, the Debtor will operate strictly in

accordance with the attached Budget and to spend Cash Collateral, not to exceed ten percent (10%)

above the amount shown in the Budget. The Debtor shall provide Kapitus with monthly reports



                                                  11
       Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 12 of 17



which reflect its actual receipts and expenditures for the prior month. Nothing in this Order shall

authorize the disposition of any Pre-Petition Collateral outside the ordinary course of business

without the prior written consent of the Kapitus.

       18.     Reservation of Certain Third Party Rights and Bar of Challenges and Claims. The

rights of any creditor, party in interest or committee, whether formal or informal, including a

Creditors’ Committee, to dispute or challenge the validity, perfection, extent, amount and priority

of Kapitus’s claims and liens and/or the right to dispute Kapitus’s right to any Adequate Protection

Payments authorized under this Order (collectively, a “Challenge”) are expressly preserved for

sixty (60) days from the date that counsel for a Creditors’ Committee has been retained, if a

Creditors’ Committee is formed, and as to all other parties in interest, seventy-five (75) days from

the date that the Court has entered the Original Cash Collateral Order (the “Challenge Period”).

Upon the expiration of the Challenge Period (the “Challenge Period Deadline”), without the

filing of a Challenge: (a) any and all such Challenges by any party (including, without limitation,

any Creditors’ Committee, any chapter 11 trustee, and/or any examiner or other estate

representative appointed in this chapter 11 case, and any chapter 7 trustee and/or examiner or other

estate representative appointed in any Successor Case), shall be deemed to be forever waived,

released and barred, and (b) all of the Debtor’s stipulations, acknowledgements, waivers, releases,

affirmations and other stipulations to the priority, extent, and validity as to Kapitus’s claims, liens,

and interests shall be of full force and effect and forever binding upon the Debtor, the Debtor’s

bankruptcy estate and all creditors, interest holders, and other parties in interest in this chapter 11

case and any subsequent chapter 7 case. Nothing in this Stipulation vests or confers on any Person

(as defined in the Bankruptcy Code), including any Creditors’ Committee or any other statutory

committee appointed in the chapter 11 case, standing or authority to pursue any cause of action



                                                  12
       Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 13 of 17



belonging to the Debtor’s estate. The costs incurred in any such Challenge shall not be paid from

the Carve Out, other than expenses of investigation.

        19.     No Third Party Rights. Except as explicitly provided for herein, this Stipulation

does not create any rights for the benefit of any third party, creditor, equity holder or any direct,

indirect, or incidental beneficiary, and the guarantors of the Pre-Petition Debt hereby acknowledge

and agree that they are not entitled to the benefit of the Debtor’s automatic stay under 11 U.S.C.

§362 and that neither they nor the Debtor shall seek to extend the protections of the automatic stay

to them.

        20.     No Liability to Third Parties. In not objecting to the Debtor’s use of Cash Collateral

under the terms set forth herein or in taking any other actions related to this Stipulation, Kapitus

shall have no liability to any third party except to the extent permitted by law; and (ii) shall not

owe any fiduciary duty to the Debtor, its creditors, its estate, or to each other. Kapitus’s relationship

with the Debtor and/or each other shall not constitute or be deemed to constitute a joint venture or

partnership with the Debtor and/or each other.

        21.     Rights Preserved. This Stipulation shall not be construed in any way as a waiver or

relinquishment of any rights that the Debtor or Kapitus may have under the Existing Agreements

or at law. Notwithstanding anything herein to the contrary, the entry of this Stipulation is without

prejudice to, and does not constitute a waiver of, expressly or implicitly: (a) Kapitus’s right to seek

any other or supplemental relief in respect of the Debtor, including the right to seek additional

adequate protection or restriction on Cash Collateral (without prejudice to any other person’s right

to object to or otherwise oppose such additional adequate protection or restriction on Cash

Collateral); (b) Kapitus’s right to object to impermissible use of Cash Collateral; (c) Kapitus’s

agreement, consent, or acquiescence to the terms of any plan of reorganization by virtue of any



                                                   13
       Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 14 of 17



term or provision of this order; (d) Kapitus’s right to assert any other rights, remedies, or defenses

available to Kapitus to respond to any motion, application, proposal, or other action, all such rights,

remedies, defenses, and opportunities to respond being specifically reserved by Kapitus or (e) any

of the rights or remedies of Kapitus under the Bankruptcy Code or under non-bankruptcy law,

including, without limitation, the right to (i) request modification of the automatic stay of

Bankruptcy Code § 362, and (ii) request dismissal or conversion of this chapter 11 case. Nothing

herein contained shall prejudice the right of Kapitus to seek modification, extension, or termination

of this order.

        22.      No Admission: Neither this Stipulation, nor Kapitus’s consent to the entry of this

stipulated order shall constitute an admission by Kapitus that the protection to Kapitus is adequate.

Further, neither entry of this Order, nor consent to this Order shall constitute an agreement by

Kapitus to the treatment of Kapitus’s claim under any plan of reorganization.

        23.      Additional Documents: The Debtor shall promptly provide to Kapitus such

additional or other financial information as Kapitus may reasonably request from time to time.

        24.      Binding Effect of Stipulation. Immediately upon entry by this Court

(notwithstanding any applicable law or rule to the contrary), the terms and provisions of this

Stipulation shall become valid and binding upon the Debtor, Kapitus, all other creditors of the

Debtor, any committee appointed in this chapter 11 case, and all other parties in interest and their

respective successors and assigns, including any trustee or other fiduciary hereafter appointed in

this chapter 11 case, any chapter 7 case, or upon dismissal of this chapter 11 case or any chapter 7

case. In the event of any inconsistency between the provisions of this Stipulation and any other

order relating to the Debtor’s use of cash collateral in this case, the provisions of this Stipulation

shall govern and control.



                                                  14
       Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 15 of 17



       25.     Modification, Amendment or Vacatur of Stipulation. In the event any or all of the

provisions of this Stipulation are hereafter modified, amended or vacated by a subsequent order of

this Court or any other court, such modification, amendment or vacatur shall not affect the validity,

perfection, priority, allowance, enforceability or non-availability of any advances, payments or use

of Cash Collateral whether previously or hereunder, or lien, claim or priority authorized or created

hereby. Any liens or claims granted to Kapitus hereunder arising prior to the effective date of any

such modification, amendment or vacatur of this Stipulation shall be governed in all respects by

the original provisions of this Stipulation, including entitlement to all rights, remedies, privileges

and benefits granted herein.

       26.     Survival. The provisions of this Stipulation and any actions taken pursuant hereto

shall survive entry of any order that may be entered: (a) confirming any chapter 11 plan in this

case; (b) converting this chapter 11 case to a case under chapter 7 of the Bankruptcy Code;

(c) dismissing this chapter 11 case; (d) the appointment of a chapter 11 trustee or examiner; or (e)

pursuant to which this Court abstains from hearing this chapter 11 case. The terms and provisions

of this Stipulation, including the claims, liens, security interests and other protections granted

pursuant to this Stipulation, notwithstanding the entry of any such order, shall continue and shall

maintain the same extent, validity and priority as provided by this Stipulation.

       27.     Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce this

Stipulation according to its terms.

       28.     Counterparts. This Stipulation may be executed in counterparts, all of which taken

together shall constitute one and the same instrument. The Parties may execute this Stipulation by

signing any such counterpart and delivering such counterpart by facsimile, electronically or

otherwise.



                                                 15
       Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 16 of 17



       29.     Authorization. Each of the undersigned represents and warrants that it has full and

requisite power and authority to execute and deliver this Stipulation. The Parties are authorized,

empowered and directed to execute and deliver all other agreements, instruments and documents

and take any and all other actions in order to effectuate this Stipulation.



                                     [Signature Page Follows]




                                                 16
       Case 18-36657 Document 72 Filed in TXSB on 07/12/19 Page 17 of 17



Dated: July 11, 2019

   DEBTOR                            KAPITUS FUNDING, INC. F/K/A COLONIAL
                                     FUNDING NETWORK, INC. AS SERVICING
                                     AGENT FOR BERKMAN FUNDING, LLC
   /s/ Mohmmed Ehasan Kabir          D/B/A BERKMAN FINANCIAL
   Mohmmed Ehasan Kabir
   Alvin Smoked Meats & Eats, LLC    /s/ Holly Falkowitz
   12319 Field Brook Ct              Holly Falkowitz
   Houston, TX 77089-5650            Vice President and Deputy General Counsel
                                     120 West 45th Street
                                     New York, NY 10036
                                     Tel. (646) 475-5972
                                     hfalkowitz@kapitus.com

   COUNSEL TO THE DEBTOR             COUNSEL TO KAPITUS FUNDING, INC.
                                     F/K/A COLONIAL FUNDING NETWORK, INC.
   /s/ Michael L. Hardwick
   Michael L. Hardwick               /s/ Charles M. Rubio
   Michael Hardwick Law, PLLC        Charles M. Rubio
   2200 North Loop West, Suite 116   Diamond McCarthy LLP
   Houston, TX 77018                 909 Fannin, Suite 3700
   832-930-9090                      Houston, TX 77010
   michael@michaelhardwicklaw.com    (713) 333-5100
                                     crubio@diamondmccarthy.com




So Ordered.



                                     ___________________________________
                 April
               July 12, 06,
                        20192018     HONORABLE JEFFERY NORMAN
                                     UNITED STATES BANKRUPTCY JUDGE




                                       17
